Citation Nr: 0418820	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  93-00 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cardiovascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty in the 
Army from January 1969 to January 1971 and in the Navy from 
September 1974 to April 1975.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a February 1992 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.  In December 1992, 
the veteran testified at a Travel Board hearing before a 
Member of the Board.  In July 1994, the Board remanded the 
case for further development.  Subsequent to notification 
that the Board Member who conducted the December 1992 hearing 
was no longer employed at the Board, the veteran requested 
another hearing.  He testified at a Travel Board hearing 
before the undersigned in May 1998; a transcript of the 
hearing is of record.  The claim was remanded by the Board 
for further development in November 1998.  

In August 2002, the veteran informed VA that he is now a 
resident of Florida; jurisdiction of his claims file was 
transferred to the St. Petersburg RO.  In a statement 
received in February 2004, the veteran requested another 
Travel Board hearing.  He was notified in April 2004 that to 
be granted a second personal hearing, he must show good cause 
why such request should be granted.  He did not respond to 
such request, and the Board will proceed with appellate 
review.  


FINDING OF FACT

The evidence is at least in equipoise as to whether the 
veteran's hypertension and cardiovascular disease had its 
onset in service.  


CONCLUSION OF LAW

Service connection for cardiovascular disease, including 
hypertension, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102; 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
the United States Court of Appeals for Veterans Claims 
(Court) provided guidance regarding notice requirements under 
the VCAA.  

VA has fully complied with the mandates of the VCAA.  The 
veteran was advised of the controlling law and regulations, 
informed what evidence was of record and what type of 
evidence was needed to establish entitlement to the benefit 
sought, and was provided specific notice as to his and VA's 
respective responsibilities in development of evidence.  The 
record is adequate for consideration of the matter being 
addressed.  Furthermore, as the instant decision is favorable 
to the veteran in that service connection is being granted, 
he is not prejudiced by the Board's proceeding with appellate 
review at this point.  See Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).  

Factual Background and Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service medical records reveal that the veteran complained of 
elevated blood pressure and dizziness during his second 
period of active duty in November 1974.  His blood pressure 
was 140/88.  He was "boarded out" from service due to 
unrelated disability.  

The record includes an August 1977 medical certificate from 
the veteran's private physician, Dr. S.A., noting treatment 
of the veteran in October 1975, when his blood pressure was 
140/90.  VA outpatient treatment reports dated in November 
1976 indicate a blood pressure reading of 136/90, when 
hypertension was diagnosed.  Subsequent treatment records 
reflect a well documented cardiovascular disease (including 
hypertension), with a history of multiple myocardial 
infarctions and surgery.  

A rating decision in October 1977 denied service connection 
for hypertension.  In July 1994 the Board (informally in a 
remand) reopened the claim and ordered further development 
via a remand.  

On VA examination in April 1999, the examiner, Dr. C.Y., 
reported extensively on the veteran's cardiovascular system 
examination findings.  The diagnoses were coronary artery 
disease and hypertension.  In a February 2000 supplement to 
the April 1999 examination report, Dr C.Y., stated that given 
his elevated blood pressure readings during service and his 
current coronary artery disease and ischemic cardiomyopathy, 
the veteran's hypertension as likely as not began in service.  

On subsequent VA examinations in September 2002 and January 
2003, another VA physician, Dr. R.L. opined that the 
veteran's hypertension and heart disease likely did not begin 
in service or the first post-service year.  She noted that, 
although the veteran had sporadic episodes of elevated blood 
pressure, he was not diagnosed or treated for hypertension on 
active duty, he was not placed on blood pressure checks on a 
daily basis, he did not have his blood pressure checked on 
five consecutive days, and that his hypertension was not 
diagnosed until a year and a half after discharge.  

The claimed disability is clearly shown; cardiovascular 
disease, including hypertension, is diagnosed.  Although 
hypertension was not diagnosed during service, blood pressure 
readings considered elevated by physicians were noted in 
service, and there is a notation of an elevated blood 
pressure reading about six months postservice.  A VA examiner 
opined that the veteran's hypertension likely began during 
service.  A subsequent VA examiner offered an opinion to the 
contrary.  However, neither the "positive" nor the 
"negative" opinion is such as to clearly be the more 
probative evidence in this case.  Each leaves questions 
unanswered, or is incomplete; for example, the second of the 
two cited VA examiners either failed to note, or discounted 
the clinical notation of an elevated blood pressure about 6 
months postservice.  Viewed together, the medical opinions by 
the two VA physicians place in equipoise the evidence 
supporting and against the proposition that there is a nexus 
between the veteran's cardiovascular disease, including 
hypertension, and his service.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt is accorded to the 
claimant.  Here, resolving reasonable doubt in favor of the 
veteran, the Board finds that his hypertension and 
cardiovascular disease had their onset during service, and 
that service connection for cardiovascular disease is 
warranted.


ORDER

Service connection for cardiovascular disease, including 
hypertension, is granted.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



